968 A.2d 226 (2009)
HSP GAMING, L.P., Petitioner
v.
CITY COUNCIL FOR the CITY OF PHILADELPHIA and The City of Philadelphia, Respondents.
No. 179 EM 2007.
Supreme Court of Pennsylvania.
March 24, 2009.

ORDER
PER CURIAM.
AND NOW, this 24th day of March, 2009, it is hereby ordered as follows:
(1) the City of Philadelphia is directed to issue the foundation permit to HSP forthwith, and without condition;
(2) in furtherance of this Court's December 3, 2007 Per Curiam Opinion and Order in HSP Gaming, L.P. v. City Council for the City of Philadelphia, 595 Pa. 508, 939 A.2d 273 (2007), and pursuant to Section 1506 of the Pennsylvania Race Horse Development and Gaming Act, 4 Pa.C.S. § 1506, the Honorable John W. Herron of the First Judicial District is hereby appointed as Master in the abovecaptioned matter. The Master shall have full authority to consider and resolve disputes regarding the issuance of permits, approvals, licenses, or other authorizations or actions required by or from the City of Philadelphia for the construction, use and occupancy of HSP's licensed gaming facility; including such disputes that arise from the December 17, 2007 Tax Settlement and Development Agreement; and
(3) the Master shall address any such disputes, including requests for attorneys' fees and costs, in an expeditious manner and shall file a report with this Court setting forth the status and a summary of the proceedings within ten (10) days after completion of such proceedings.
The City of Philadelphia's Application for Leave to File a Supplemental Response is granted. The City of Philadelphia's Application for Oral Argument is denied.
Jurisdiction is retained.